Citation Nr: 1638377	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO. 15-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to December 9, 2015 and in excess of 30 percent thereafter for painful scars of the midline lower back, left iliac crest, and right iliac crest, associated with a neuro-stimulator implant (previously evaluated separately as non-painful stable scars).

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity reflex sympathetic dystrophy (RSD).

3. Entitlement to an initial rating in excess of 10 percent for right peroneal nerve reflex sympathetic dystrophy (RSD), excluding periods for which a temporary total rating has been assigned under 38 C.F.R. § 4.30.

4. Entitlement to service connection for a skin disability, to include tinea corporis.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2011.

6. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a February 2014 rating decision issued by the VA RO in St. Paul, Minnesota. 

By way of background, the RO granted service connection for left lower extremity RSD at a noncompensable level and denied an increased rating for the midline low back scar and service connection for a skin disability in September 2013. In January 2013 the RO assigned a temporary total rating for right peroneal nerve RSD, and assigned a rating of 10 percent thereafter. Finally, in February 2014 the RO denied entitlement to TDIU. The Veteran timely appealed the determinations made in each decision listed above, and the issues have been combined into a single appeal for the purposes of Board review.

Concerning the issue of entitlement to an increased rating for painful scars, this issue was initially certified to the Board on appeal as entitlement to a compensable rating for a midline lower back scar, associated with a neuro-stimulator implant, and remanded as such by the Board in September 2015. The Veteran was at the time of the remand also service-connected for a left iliac crest scar, associated with a neuro-stimulator implant. 

Based on the December 2015 scar examination findings of 4 painful and unstable scars associated with a neuro-stimulator implant, the RO in a March 2016 rating decision re-characterized the issue as entitlement to an increased rating for scars of the midline lower back, left iliac crest and right iliac crest, associated with a neuro-stimulator implant (previously evaluated separately as non-painful stable scars). Thus, the RO combined all of the scars associated with the neuro-stimulator implant into a single disability under Diagnostic Code 7804, which assigned disability percentages based on the number of painful or unstable scars present. The RO then granted increased ratings of 20 percent prior to December 9, 2015 and of 30 percent thereafter for the scars associated with the neuro-stimulator implant.

The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. In addition, the issue has been re-characterized on the title page to reflect the most recent adjudication as entitlement to an increased rating for scars of the midline low back, left iliac crest and right iliac crest, associated with a neuro-stimulator implant.

The Board remanded the issues on appeal for additional development in September 2015. The requested examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2015, the Board also upheld the reduction from 10 percent to a noncompensable rating for the Veteran's left hip scar, granted service connection for headaches, sleep disturbance, painful intercourse and decreased libido and a bilateral hip condition, denied service connection for acid reflux, and denied entitlement to increased ratings for Achilles tendonitis, residuals of a right second toe surgery, and a temporary total rating for treatment requiring convalescence based on a March 26, 2008 surgery. All of these determinations were unappealed, and as such the decisions are final and these issues are no longer on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was awarded effective September 1, 2011, making the issue of entitlement to TDIU from that date forward moot. 

However, the current increased rating claim for left lower extremity RSD stemmed from her April 2011 claim for service connection. As that is the date of claim for the increased rating, the Veteran has attributed her inability to work in part to the left leg RSD, and the TDIU claim is part and parcel of the increased rating claim, the TDIU claim predates the assigned September 1, 2011 date and the issue of entitlement to TDIU prior to September 1, 2011 is still on appeal.

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

The Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran's result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). However, in a July 2014 statement the Veteran indicated that she requires a live in nurse to provide her with assistance, which raises the issue of entitlement to SMC based on A&A or housebound status. As such, that issue has been added to the title page. Entitlement to SMC on any other basis has not been raised at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for left and right RSD, entitlement to service connection for a skin disability, and entitlement to TDIU and SMC for A&A are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to December 9, 2015, the Veteran's had one or two linear scars associated with her neuro-stimulator implant that were both unstable and painful; but not three or more scars that were painful or unstable, scars affecting the head, face or neck, or that that had other disabling effects. 

2. From December 9, 2015 forward, the Veteran's had had three or four linear scars associated with her neuro-stimulator implant that were unstable and painful; but not three or more scars that were painful or unstable, scars affecting the head, face or neck, or that that had other disabling effects. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent prior to December 9, 2015 for painful scars have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2015).

2. The criteria for an increased rating in excess of 30 percent from December 9, 2015 forward for painful scars have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2013. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the November 2014 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records, as well as the Veteran's Social Security Administration (SSA) records, have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2012 and March 2016. The examinations were adequate as to the scars addressed because the examiners considered and addressed the Veteran's contentions, stated in the medical opinions provided that the claims file was reviewed, and conducted thorough medical examinations. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for her scars associated with her neuro-stimulator implant. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Based on the foregoing, the duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As explained in the introduction, the Veteran's midline low back, left iliac crest, and right iliac crest scars are rated together under Diagnostic Code 7804, governing the painful or unstable scars. Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. A 20 percent rating is warranted for three or four scars that are unstable or painful. Id. A 30 percent rating is warranted for five or more scars that are unstable or painful. Id.

An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. Id. at Note 1. If one of more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the number of unstable or painful scars. Id. at Note 2. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, where applicable. Id. at Note 3.

The Veteran contends that she is entitled to an increased rating in excess of 20 percent prior to December 9, 2015 and in excess of 30 percent thereafter for her painful scars associated with a neuro-stimulator implant. During the entire period on appeal, the Veteran generally contended that her scars were worse than currently rated. During her December 2015 scar examination the Veteran reported that her scars were irritated by her clothing, and would become red or sensitive, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence these statements are not credible, and therefore they are entitled to probative weight.

VA scar examinations were obtained in June 2012 and December 2015. The June 2012 examination noted that the Veteran had linear scars on the left and right iliac crests associated with a neuro-stimulator implant. On examination, none of the scars affecting the trunk or extremities were painful or unstable or due to burns. The scars did not affect the head, face or neck, and were not noted to have any effect on range of motion or function of the affected parts.  No other scars were noted.

The December 2015 VA examination found that the Veteran had four scars associated with a neuro-stimulator implant. The examiner indicated that these scars were linear in nature and both unstable and painful. The scars were noted to not affect the head, face or neck, and did not cause limitation of motion or functional impairment of the affected part or area. There is no evidence that the examiners were not competent or credible, and as the opinions were based on an objective examination and a review of the claims file, the opinions are entitled to significant probative weight as to the number, type and severity of the scars at the time of the examinations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA treatment records are largely silent for any complaints of scar symptomology, or any further objective evaluations of the scars associated with the neuro-stimulator implant. A November 2012 VA peripheral nerves examination noted generally that the Veteran had scars associated with her RSD, but that these scars were not painful or unstable or of a total area of six square inches. 

Based on the evidence, increased ratings are not warranted in this case. Prior to December 9, 2015, there is no evidence of three or four scars that are both unstable and painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 & Note 2. The June 2012 VA examination specifically noted the iliac crest scars were not painful or unstable, and there is no other medical evidence prior to December 9, 2015 which indicates any of the Veteran's scars were painful, unstable or both. It is not until the December 9, 2015 VA examination that there was objective evidence that the Veteran's scars affecting the midline low back, left iliac crest and right iliac crest were both unstable and painful, which warrants a 30 percent rating for three or four scars that are both unstable and painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 & Note 2. Treatment records are silent for any indication that the Veteran's scars at any point during the period on appeal have been unstable, or that the number of scars associated with the neuro-stimulator implant exceeds five.

In sum, there is no evidence showing that the Veteran had three or four both unstable and painful scars, or five or more painful or unstable scars prior to December 9, 2015, and there is no evidence from that date forward of five of more scars that are painful, unstable or both. Id. As such, an increased rating in excess of 20 percent prior to December 9, 2015 and in excess of 30 percent thereafter for scars associated with a neuro-stimulator implant is not warranted in this case. Id. 

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scars do not affect her head, face or neck, and are not deep or of an area greater than 144 square inches. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802. There is no evidence of limitation of motion or function of the affected parts attributable to the scars. 38 C.F.R. § 4.118, Diagnostic Code 7805.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 20 percent prior to December 9, 2015 and in excess of 30 percent thereafter for the Veteran's scars associated with a neuro-stimulator implant. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The threshold first Thun element is not satisfied here. The Veteran's scars of the midline lower back, left iliac crest and right iliac crest, associated with a neuro-stimulator implant, are linear and painful and unstable, with no limitation of motion or functional impairment of the affected parts. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria contemplate a wide variety of manifestations. In short, there is nothing exceptional or unusual about the scars associated with a neuro-stimulator implant, because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted. 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for insomnia, scars of the midline low back, left iliac crest and right iliac crest, migraine headaches, bilateral RSD, right leg pain secondary to Achilles tendonitis, bilateral hip strains, right plantar fasciitis, residuals of right second toe surgery, and painful intercourse and decreased libido. The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's scars combine or interact either with one another or her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating in excess of 20 percent prior to December 9, 2015 for scars of the midline low back, left iliac crest and right iliac crest, associated with a neuro-stimulator implant, is denied.

Entitlement to an increased rating in excess of 30 percent from December 9, 2015 forward for scars of the midline low back, left iliac crest and right iliac crest, associated with a neuro-stimulator implant, is denied.


REMAND

As noted in the introduction, the Board has inferred and taken jurisdiction over a claim for SMC for the aid and attendance or housebound status, due to service-connected disabilities. See Rice, 22 Vet. App. at 453-54; Akles, 1 Vet. App. 118. On remand, the Veteran must be provided with proper notice of the evidence necessary to substantiate a claim for SMC for aid and attendance or housebound status. Any development deemed necessary should also be conducted, to include obtaining a medical examination.

Turning to the left and right lower extremity RSD, a VA examination was provided in December 2015. In that opinion, the examiner stated that the left and right lower extremity RSD affected all of the nerves in the Veteran's legs equally. However, the examiner in no way indicated whether that resulted in complete or incomplete paralysis of any of the nerves in the leg, or the severity of the symptoms overall. As such, the opinion is inadequate for rating purposes, and the Board must remand for another examination.

Concerning the claim for service connection for a skin disability, to include tinea corporis, the December 2015 skin examiner stated that the claimed skin disability was associated with the bilateral lower extremity RSD, and was not a "separately diagnosed disability." However, this opinion was not reconciled with a May 2010 diagnosis of tinea corporis during the appellate period. As such, it remains unclear to the Board whether the Veteran's RSD should include a rating for associated skin symptomatology.  The Board must remand the claim to determine whether the Veteran has a separately diagnosable skin disability, and if so whether that disability is related to her active duty.

With respect to entitlement to TDIU prior to September 1, 2011, the Board finds that any determinations with respect to the increased rating and service connection claims would materially affect a determination concerning TDIU. As such, it is inextricably intertwined with the claims being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance or housebound status, due to service-connected disabilities. 

Then, conduct any further development of the special monthly compensation claim deemed necessary, to include obtaining medical examinations or opinions.

2. After completing the development listed above to the extent possible, schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of her service-connected bilateral lower extremity reflex sympathetic dystrophy. The claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, to include any necessary electromyography or nerve conduction testing. 

The examiner should identify all current neurologic deficits of the bilateral lower extremities, and indicate the specific nerve(s) associated with such deficit. The examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe. If multiple nerves are affected, the type and severity of the disability should be indicated for each.

If specific symptoms are associated with specific affected nerves, the examiner should indicate which affected nerves produce which symptoms, to the extent possible.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability. The electronic claims file should be reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a distinctly diagnosable skin disability, or is the Veteran's noted skin symptomatology, including hyperpigmentation, a symptom of an already service-connected disability?

b) If a distinctly diagnosable skin disability is present, is it at least as likely as not (a fifty percent probability or greater) that the skin disability is related to her active duty service?

The underlying reasons for the opinion must be provided. If the examiner determines that the noted skin symptomatology is a symptom of another disease or disability, the examiner should resolve this with the May 2010 Walter Reed Treatment Record noting a chronic issue with tinea corporis.

Review of the entire claims file is required; however, attention is invited to a May 2002 service treatment record diagnosing urticaria (VBMS - labelled STR: Medical - uploaded 01/09/14 - page 11), a May 2010 Walter Reed Treatment Record noting tinea corporis (VBMS - labelled Medical Treatment Record: Government Facility - uploaded 04/11/11 - page 1), and a December 2015 VA opinion stating that the skin pigmentation issue was a symptom of the service-connected RSD and not to another diagnosis (VBMS - labelled C&P Exam - uploaded 12/16/15 - page 6).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


